Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0367287).

Regarding claim 1, Chen discloses 
An apparatus for wireless communication at a user equipment (UE) (¶ [0045]: Communication apparatus 410 may be a part of an electronic apparatus, which may be a UE), comprising: a memory; and at least one processor coupled to the memory and configured to, based at least in part on information stored in the memory (¶ [0048]: communication apparatus 410 may further include a memory 414 coupled to processor 412 and capable of being accessed by processor 412 and storing data therein): 
receive configuration information for a sounding reference signal (SRS) transmission with one or more transmission reception points (TRPs) (¶ [0046]: Network apparatus 420 may be a part of an electronic apparatus, which may be a network node such as a TRP; ¶ [0053]: network apparatus 420 may indicate the locations or the possible locations (e.g., time-frequency regions) of the reference signals (e.g. SRS or CSI-RS) to communication apparatus 410), the configuration information assigning a comb value of greater than 4 (¶ [0022]: To support CLI measurements and keep the symmetry of downlink and uplink slot structure, it may have benefits to make the SRS and the CSI-RS share the same time-frequency resources and have the similar pattern and sequence design; ¶ [0023]: SRS design 110 may be configured with a comb number 12. Specifically, the sequence of the SRS may be periodically transmitted by a node. The sequence may be repeatedly distributed over a plurality of radio resources. For example, as showed in FIG. 1, the comb number 12 represents that the sequences may be allocated in every 12 REs in frequency domain); and 
transmit, to the one or more TRPs, the SRS transmission using one of every N resource elements over a span of one or more resource blocks during a slot, where N is greater than 4 (Fig. 4, ¶ [0049]: The SRS may be transmitted by a communication apparatus; ¶ [0022]: To support CLI measurements and keep the symmetry of downlink and uplink slot structure, it may have benefits to make the SRS and the CSI-RS share the same time-frequency resources and have the similar pattern and sequence design; ¶ [0023]: SRS design 110 may be configured with a comb number 12. Specifically, the sequence of the SRS may be periodically transmitted by a node. The sequence may be repeatedly distributed over a plurality of radio resources. For example, as showed in FIG. 1, the comb number 12 represents that the sequences may be allocated in every 12 REs in frequency domain).
Regarding claim 6 referring to claim 1, Chen discloses A method of wireless communication by a user equipment (UE), comprising: ... (See the rejection for claim 1).

Regarding claim 11, Chen discloses 
An apparatus for wireless communication at a base station (¶ [0046]: Network apparatus 420 may be a part of an electronic apparatus, which may be a network node such as a TRP, a base station), comprising: 
a memory; and at least one processor coupled to the memory and configured to, based at least in part on information stored in the memory (¶ [0048]: network apparatus 420 may further include a memory 424 coupled to processor 422 and capable of being accessed by processor 422 and storing data therein): 
transmit, to a user equipment (UE), configuration information for a sounding reference signal (SRS) transmission with one or more transmission reception points (TRPs) (¶ [0046]: Network apparatus 420 may be a part of an electronic apparatus, which may be a network node such as a TRP; ¶ [0053]: network apparatus 420 may indicate the locations or the possible locations (e.g., time-frequency regions) of the reference signals (e.g. SRS or CSI-RS) to communication apparatus 410), the configuration information assigning a comb value of greater than 4 (¶ [0022]: To support CLI measurements and keep the symmetry of downlink and uplink slot structure, it may have benefits to make the SRS and the CSI-RS share the same time-frequency resources and have the similar pattern and sequence design; ¶ [0023]: SRS design 110 may be configured with a comb number 12. Specifically, the sequence of the SRS may be periodically transmitted by a node. The sequence may be repeatedly distributed over a plurality of radio resources. For example, as showed in FIG. 1, the comb number 12 represents that the sequences may be allocated in every 12 REs in frequency domain); and 
receive, from the UE, the SRS transmission using one of every N resource elements over a span of one or more resource blocks during a slot, where N is greater than 4 (Fig. 4, ¶ [0049]: The SRS may be transmitted by a communication apparatus; ¶ [0022]: To support CLI measurements and keep the symmetry of downlink and uplink slot structure, it may have benefits to make the SRS and the CSI-RS share the same time-frequency resources and have the similar pattern and sequence design; ¶ [0023]: SRS design 110 may be configured with a comb number 12. Specifically, the sequence of the SRS may be periodically transmitted by a node. The sequence may be repeatedly distributed over a plurality of radio resources. For example, as showed in FIG. 1, the comb number 12 represents that the sequences may be allocated in every 12 REs in frequency domain).
Regarding claim 17 referring to claim 6, Chen discloses A method for wireless communication at a base station, comprising: ... (See the rejection for claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0367287) in view of Park et al. (US 2018/0115357).

Regarding claims 2 and 7, Chen discloses all the subject matter of the claimed invention with the exception of wherein the at least one processor is further configured to, based at least in part on the information stored in the memory: transmit, to a network, a supported configuration, the configuration information being based on the supported configuration. Park from the same or similar fields of endeavor discloses wherein the at least one processor is further configured to, based at least in part on the information stored in the memory: transmit, to a network, a supported configuration, the configuration information being based on the supported configuration (¶ [0883]: the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling; ¶ [0884]: the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by transmitting the number of supported combs for SRS transmission to the base station through the capability signaling of Park. The motivation would have been to reduce complexity of UE implementation (Park ¶ [0021]).

Regarding claims 12 and 18, Chen discloses all the subject matter of the claimed invention with the exception of wherein the at least one processor is further configured to, based at least in part on the information stored in the memory: receive, from the UE, a supported configuration, the configuration information being based on the supported configuration. Park from the same or similar fields of endeavor discloses wherein the at least one processor is further configured to, based at least in part on the information stored in the memory: receive, from the UE, a supported configuration, the configuration information being based on the supported configuration (¶ [0883]: the UE may transmit the number of additional supported UpPTS symbols, the number of supported combs, and information indicating whether an Rel-13 DMRS table is supported to the base station through the capability signaling; ¶ [0884]: the UE may transmit a capability signaling including information indicating whether to support (alternatively, implement) only enhanced periodic SRS transmission, or whether to support (alternatively, implement) only enhanced aperiodic SRS transmission, or whether to support both the enhanced periodic SRS transmission and the enhanced aperiodic SRS transmission in association with an RRC configuration message for enhanced periodic SRS/aperiodic SRS transmission to the base station). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by transmitting the number of supported combs for SRS transmission to the base station through the capability signaling of Park. The motivation would have been to reduce complexity of UE implementation (Park ¶ [0021]).

Claims 3-5, 8-10, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0367287) in view of Yang et al. (US 2019/0215110).

Regarding claims 3 and 8, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information includes a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission that is based on the comb value for the SRS transmission being than 4. Yang from the same or similar fields of endeavor discloses wherein the configuration information (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE) includes a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS) that is based on the comb value for the SRS transmission being than 4 (¶ [0111]: a total number of transmission combs for mapping may be 1, 2, 4, 6 and 12; ¶ [0393]: the SRS sequence starts from a lower position of the frequency domain. For example, the transmission comb may be 6, 8, 12 and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift, transmission comb number being than 4, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Regarding claims 4 and 9, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information further includes a comb offset in addition to the comb value. Yang from the same or similar fields of endeavor discloses wherein the configuration information (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE) further includes a comb offset in addition to the comb value (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS) that is based on the comb value for the SRS transmission being than 4 (¶ [0111]: a total number of transmission combs for mapping may be 1, 2, 4, 6 and 12; ¶ [0393]: the SRS sequence starts from a lower position of the frequency domain. For example, the transmission comb may be 6, 8, 12 and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift, transmission comb number being than 4, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Regarding claims 5 and 10, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information assigns resource elements for the SRS transmission by the UE, and wherein to transmit the SRS transmission, the at least one processor is further configured to, based at least in part on the information stored in the memory: transmit the SRS transmission on the resource elements assigned based on the comb value indicated in the configuration information and based on a cyclic shift, wherein a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission is based on the comb value for the SRS transmission or a number of the resource elements assigned for the SRS transmission. Yang from the same or similar fields of endeavor discloses  wherein the configuration information assigns resource elements for the SRS transmission by the UE, and wherein to transmit the SRS transmission (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE.), the at least one processor is further configured to, based at least in part on the information stored in the memory (¶ [0501]: As shown in FIG. 18, the UE includes a first processor 11 and a first memory 1): transmit the SRS transmission on the resource elements assigned (Fig. 4: each PRB has 12 REs for SRS; ¶ [0123]: the SRS sent by the UE is received on a resource determined by the UE according to at least one of the first SRS parameter or parameter set and the second SRS parameter or parameter set and configured to send the SRS on an unlicensed carrier) based on the comb value indicated in the configuration information and based on a cyclic shift (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS), wherein a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission is based on the comb value for the SRS transmission (¶ [0419]: ] The even antenna port corresponds to transmission of the SRS at the even transmission comb position and corresponds to an even cyclic shift. Or, the even antenna port corresponds to transmission of the even transmission comb position and corresponds to an odd cyclic shift) or a number of the resource elements assigned for the SRS transmission (Fig. 4: each PRB has 12 REs for SRS; ¶ [0399]: the frequency-domain starting point is a PRB index 2 (frequency-domain PRB index starting point is 0), mapping is executed according to the new transmission comb number 4 to obtain an SRS sequence length the same as the original length, as shown in FIG. 4; ¶ [0469]: the other is to send a reservation signal or an occupancy signal on a specific Resource Element (RE) only). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift and corresponding transmission comb number, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Regarding claims 14 and 20, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information includes a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission that is based on the comb value for the SRS transmission being than 4. Yang from the same or similar fields of endeavor discloses wherein the configuration information (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE) includes a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS) that is based on the comb value for the SRS transmission being than 4 (¶ [0111]: a total number of transmission combs for mapping may be 1, 2, 4, 6 and 12; ¶ [0393]: the SRS sequence starts from a lower position of the frequency domain. For example, the transmission comb may be 6, 8, 12 and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift, transmission comb number being than 4, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Regarding claims 15 and 21, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information further includes a comb offset in addition to the comb value. Yang from the same or similar fields of endeavor discloses wherein the configuration information (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE) further includes a comb offset in addition to the comb value (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS) that is based on the comb value for the SRS transmission being than 4 (¶ [0111]: a total number of transmission combs for mapping may be 1, 2, 4, 6 and 12; ¶ [0393]: the SRS sequence starts from a lower position of the frequency domain. For example, the transmission comb may be 6, 8, 12 and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift, transmission comb number being than 4, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Regarding claims 16 and 22, Chen discloses all the subject matter of the claimed invention with the exception of wherein the configuration information assigns resource elements for the SRS transmission by the UE, and wherein to receive the SRS transmission, the at least one processor is further configured to, based at least in part on the information stored in the memory: receive the SRS transmission on the resource elements assigned based on the comb value indicated in the configuration information and based on a cyclic shift, wherein a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission is based on the comb value for the SRS transmission or a number of the resource elements assigned for the SRS transmission. Yang from the same or similar fields of endeavor discloses  wherein the configuration information assigns resource elements for the SRS transmission by the UE, and wherein to transmit the SRS transmission (¶ [0057]: UE may acquire the SRS parameter or parameter set to be used in sending the SRS in multiple manners which, for example, may include a manner of the abovementioned high-layer RRC signaling or a manner of the physical-layer DCI signaling or the common DCI signaling or the newly designed DCI signaling and may also include a manner predetermined by a base station and the UE.), the at least one processor is further configured to, based at least in part on the information stored in the memory (¶ [0501]: As shown in FIG. 18, the UE includes a first processor 11 and a first memory 1): receive the SRS transmission on the resource elements assigned (Fig. 4: each PRB has 12 REs for SRS; ¶ [0123]: the SRS sent by the UE is received on a resource determined by the UE according to at least one of the first SRS parameter or parameter set and the second SRS parameter or parameter set and configured to send the SRS on an unlicensed carrier) based on the comb value indicated in the configuration information and based on a cyclic shift (¶ [0058]: The first SRS parameter or parameter set or the second SRS parameter or parameter set may include various types of parameters and, for example, may include at least one of the following parameters: a cell-level bandwidth, a UE-level bandwidth, a period, an offset, a frequency-domain position, a first transmission comb, a cyclic shift, a transmission comb number, an antenna port and an SUS SF position or SRS SF set configured to send the SRS), wherein a number of cyclic shifts in a set of cyclic shifts for a sequence for the SRS transmission is based on the comb value for the SRS transmission (¶ [0419]: ] The even antenna port corresponds to transmission of the SRS at the even transmission comb position and corresponds to an even cyclic shift. Or, the even antenna port corresponds to transmission of the even transmission comb position and corresponds to an odd cyclic shift) or a number of the resource elements assigned for the SRS transmission (Fig. 4: each PRB has 12 REs for SRS; ¶ [0399]: the frequency-domain starting point is a PRB index 2 (frequency-domain PRB index starting point is 0), mapping is executed according to the new transmission comb number 4 to obtain an SRS sequence length the same as the original length, as shown in FIG. 4; ¶ [0469]: the other is to send a reservation signal or an occupancy signal on a specific Resource Element (RE) only). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by acquiring the SRS parameter including offset, cyclic shift and corresponding transmission comb number, etc. to be used in sending the SRS of Yang. The motivation would have been to increase transmission opportunities for transmission of the SRS on the unlicensed carrier (Yang ¶ [0025]).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0367287) in view of Jung et al. (US 2021/0288696).

Regarding claims 13 and 19, Chen discloses all the subject matter of the claimed invention with the exception of wherein to receive the SRS transmission, the at least one processor is further configured to, based at least in part on the information stored in the memory: receive the SRS transmission with at least a subset of the one or more TRPs. Yang from the same or similar fields of endeavor discloses wherein to receive the SRS transmission, the at least one processor is further configured to, based at least in part on the information stored in the memory: receive the SRS transmission with at least a subset of the one or more TRPs (¶ [0327]: e base station measures the signal (UL SRS, UL CSI-RS, UL SR, . . . ), transmitted by the UE, through a different beam/TRP/beam belonging to a TRP). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Chen by receiving, by base station, SRS transmission from UE via one of TRPs of Jung. The motivation would have been to provide a method for a base station to transmit a measurement reference signal and a method for a base station to collect reports for each transmission and reception point for the measurement, report, and change procedure (Jung ¶ [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kang et al. (US 2020/0295894) discloses “If SRS comb 6 is supported, comb 6 is allowed” (¶ [0246]). 
	Kang et al. (US 2020/0204314) discloses “If SRS comb 6 is supported, comb 6 is allowed” (¶ [0246])” (¶ [0240]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466